DETAILED ACTION
1.	This action is responsive to the communication filed on September 17, 2019.  Claims 1-20 are pending.  At this time, claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 1 recites “forming within an app running upon a smart-device associated with a user, an ephemeral ID signal,…”.  A comma is missing in this phrase.  It should have been “forming, within an app running upon a smart-device associated with a user, an ephemeral ID signal,…”.  Appropriate correction is required by the applicant.
Claim 1 recites “outputting from the app running upon the smart-device the ephemeral ID signal to a plurality of interface devices,…”  Commas are missing in this phrase.  It should have been “outputting, from the app running upon the smart-device, the ephemeral ID signal to a plurality of interface devices,…”.  Appropriate correction is required by the applicant.
Claim 1 recites “receiving within the app running upon the smart-device from the first interface device an identifier associated with the first computer system and a first nonce.”  Commas are missing in this phrase.  It should have been “receiving, within the app running upon the smart-device from the first interface device, an identifier associated with the first computer system and a first nonce”.  Appropriate correction is required by the applicant.
Claim 1 recites “providing from the app running upon the smart-device to the server at least a portion of the identifier associated with the first computer system and the first nonce.”  Commas are missing in this phrase.  It should have been “providing, from the app running upon the smart-device to the server, at least a portion of the identifier associated with the first computer system and the first nonce”.  Appropriate correction is required by the applicant.
Claim 1 recites “receiving within the app running upon the smart-device from the server a first token associated with the first computer system in response to the portion of the identifier associated with the first computer system and the first nonce,….”  
Claim 1 recites “storing within the app running upon the smart-device the first token associated with the first computer system.”  Commas are missing in this phrase.  It should have been “storing, within the app running upon the smart-device, the first token associated with the first computer system”.  Appropriate correction is required by the applicant.  
Please also correct dependent claims 5-9 with similar style of writing above.
Claim 10 recites “direct the processor form an ephemeral ID signal,...”  A word “to” is missing in this phrase.  It should have been “direct the processor to form an ephemeral ID signal,...”  Appropriate correction is required by the applicant.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “A smart device comprising:…….; direct the processor to receive with the wide-area transceiver a first token associated with the first computer system in response to the portion of the identifier associated with the first computer system and the first nonce, wherein the first token authorizes access to the first computer system by the smart-device, wherein the first token is not associated with the second 
Claims 11-16 are dependent claims of claim 10, thus they are rejected with the same rationale applied against claim 10 above.
Claims 17-20 are having the same issues as claims 10-16 above. Appropriate correction is required by the applicant.
Allowable Subject Matter
6.	Claims 1-20 would be allowable if Applicant would amend all the claims to overcome the above Claim Objections and 35 USC 112 rejection.
Information Disclosure Statement
7.	The information disclosure statements (IDS) filed on December 06, 2019, December 09, 2021, and March 10, 2022 are in compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Proctor, JR.; James A. et al. (US 20110302014 A1) discloses EXCHANGING IDENTIFIERS BETWEEN WIRELESS COMMUNICATION TO DETERMINE FURTHER INFORMATION TO BE EXCHANGED OR FURTHER SERVICES TO BE PROVIDED (see Title).
b.	Proctor, JR.; James Arthur et al. (US 20130133087 A1) discloses ENFORCING POLICIES IN WIRELESS COMMUNICATION USING EXCHANGED IDENTITIES (see Title).
c.	Cohen; Ariel et al. (US 7937447 B1) discloses Communication between computer systems over an input/output (I/O) bus (see Title).
d.	Jung; Edward K. Y. et al. (US 20060081695 A1) discloses Enhanced user assistance (see Title).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
March 12, 2022